DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 21 July 2021. In view of this communication, claims 1-7 are pending in the application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 7956465 B2), hereinafter referred to as Huang.
Regarding claim 1, Huang teaches a wiring board comprising: 
an insulating layer (2); (Column 3, line 31: dielectric layer 2)
an insulating oxide film (10) that is formed by forming a film of metal oxide or semimetal oxide on a surface of the insulating layer (2); (Column 4, lines 6-17: oxidization layer 10)
a seed layer (14) that is made of metal and that is stacked on the insulating oxide film (10); and (Column 4, lines 26-31: copper seed layer 14 formed on oxide layer 10)
an electrode (16) that is made of metal and that is formed on the seed layer (14), (Column 4, lines 32-34: metal line 16 formed on seed layer 14)
wherein the insulating oxide film (10) and the seed layer (14) are removed from an area not overlapping the electrode (16) to expose the insulating layer (2). (Column 3, lines 56-57: metal oxide layer 10 formed on inner walls of opening 4 and on other surfaces of insulating layer 2; column 4, lines 37-40: chemical mechanical planarization is performed to remove excess material)
Regarding claim 7, Huang teaches the wiring board according to claim 1, wherein the seed layer (10) has a thickness of 30 to 3000 nm. (Column 4, lines 18-25: ALD process used to deposit an oxide layer results in a layer of 30 nm; column 4, lines 26-31: same ALD process may be used for seed layer, therefore may also result in a layer thickness of 30 nm)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Arvin et al. (US 2014/0339699 A1), hereinafter referred to as Arvin et al.
Regarding claim 2, Huang teaches the wiring board according to claim 1, but does not teach that the insulating oxide film is formed by forming a film of hafnium oxide that is oxide of hafnium.  
Arvin et al. does teach that the insulating oxide film (12) is formed by forming a film of hafnium oxide that is oxide of hafnium.  (Arvin et al. paragraph 22: oxide layer 12 may be formed of hafnium and is formed by a known deposition process)
Arvin et al. discloses that the oxide layer is made of hafnium (paragraph 22).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Huang by constructing the oxide layer of hafnium since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Regarding claim 3, Huang in view of Arvin et al. teaches the wiring board according to claim 2, wherein the insulating oxide film is a film of hafnium oxide that is formed by ALD (Atomic Layer Deposition) and that has a thickness of 1 to 100 nm. (Huang column 4, lines 18-25: ALD process used to deposit an oxide layer results in a layer of 30 nm)
Arvin et al. discloses that the housing is made of a hafnium (paragraph 22) and states that the hafnium oxide layer may be formed of a known deposition process. Huang et al. discloses that atomic layer deposition (ALD) is a known deposition process (column 4, lines 18-25).   It would have been obvious to one having ordinary skill in the art at the time the invention was made to form the hafnium oxide layer by atomic layer deposition since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416 (CCPA 1960).
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee et al. (US 2020/0163228 A1), hereinafter referred to as Lee et al.
Regarding claim 4, Huang teaches the wiring board according to claim 1, further34Docket No. PSNA-21226-US: Final comprising a via (6) that penetrates the insulating layer (2) in an area that overlaps the electrode (16), (Huang column 3, lines 41-45: via 6 may be formed beneath electrode 16). Huang does not teach that the seed layer includes a first seed layer that is stacked on the insulating oxide film in an area excluding an area in which the via is formed, and a second seed layer that is stacked on the first seed layer and that is formed on an outer circumference of the via. 
Lee et al. teaches that the seed layer includes a first seed layer (paragraphs 76, 77: first seed layer S1 is formed on the inner wall of the via 400) that is stacked on the insulating oxide film (paragraph 45: insulating layers 100, 100’ are oxide layers) in an area excluding an area in which the via (400) is formed (Figs. 5: seed layer S1 is formed, in part, on layer 200 outside of the via), and a second seed layer (S2) that is stacked on the first seed layer (S1) and that is formed on an outer circumference of the via (400). (paragraphs 80-83)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang with the first and second seed layers as taught by Lee et al. because the first and second seed layers of Lee et al. improve adhesion of the conductive filling to the substrate.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang.
Regarding claim 5, Huang teaches the wiring board according to claim 1, but does not teach that a side surface of the electrode (16) has a concave portion. 
Regarding claim 6, Huang teaches the wiring board according to claim 1, but does not teach that a surface of the insulating layer (2) has a concave portion in the area not overlapping the electrode (16).
In regard to claims 5-6, Huang does not disclose the concave areas on the side surface of the electrode (16) and the surface of the insulating layer (2) in an area not overlapping the electrode (16).  However, it would have been obvious to modify Huang to form a side surface of the electrode and an area in the area not overlapping the electrode with concave portions since applicants have presented no explanation that these particular configurations of the side surfaces of the electrode or areas between the electrode on the insulating layer are significant or are anything more than one of numerous configurations a person of ordinary skill in the art would find obvious, especially as a result of an etching process which would likely not result in a uniform surface.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 149 USPQ 47 (CCPA 1976).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheung et al. (US 2002/0130046 A1) Fig. 5a
Mashino et al. (US 2002/0190375 A1) Fig. 1a
Ikeda et al. (US 7,663,239 B2) Fig. 1a
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847